Name: Decision No 1/94 of the EC-Slovak Republic Joint Committee of 28 March 1994 concerning modifications to Decision 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Slovak Republic to the Community
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  Europe;  trade;  tariff policy
 Date Published: 1994-09-16

 Avis juridique important|21994D0916(01)Decision No 1/94 of the EC-Slovak Republic Joint Committee of 28 March 1994 concerning modifications to Decision 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Slovak Republic to the Community Official Journal L 241 , 16/09/1994 P. 0020 - 0020 Finnish special edition: Chapter 11 Volume 37 P. 0176 Swedish special edition: Chapter 11 Volume 37 P. 0176 DECISION No 1/94 OF THE EC-SLOVAK REPUBLIC JOINT COMMITTEE of 28 March 1994 concerning modifications to Decision 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Slovak Republic to the Community (94/606/ECSC)THE JOINT COMMITTEE, Whereas, by Decision No 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993, the Parties agreed on the introduction of a tariff quota system concerning the export of certain products from the Slovak Republic to the Community was introduced; Whereas, although the limits set in paragraph 1 of Article 1 of that Decision have in respect of certain products been exceeded for the period of May to December 1993, it has been decided following discussions in the framework of the Joint Committee concerning the application of Agreed Minute No 1 of that Decision that the additional duties foreseen in paragraph 2 of Article 1 shall not be levied on products covered by that Decision imported into the European Community in 1993, and that it should therefore be modified accordingly; Whereas at the time of adoption of that Decision the Slovak Republic declared that for the period of the validity of the Decision it was satisfied that no exports to the Community of wire rod and welded tubes as referred to in Annex I to the Decision were foreseen from the Slovak Republic; Whereas following further consultations in the framework of the Joint Committee the Parties consider that this question should be specifically addressed in Decision No 1/93 which should, therefore, be amended, HAS DECIDED AS FOLLOWS: Article 1 No additional duties shall be levied on any products covered by Decision No 1/93(S) of the EC-Czech and Slovak Republic imported into the European Community in 1993. Article 2 The following should be added as a new subparagraph at the end of Article 1 paragraph 2 of Decision No 1/93(S) of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993: 'While exports from the Slovak Republic of wire rod and welded tubes to the European Community are not normally foreseen during the period of application of this Decision, in the event that any imports to the European Community of wire and welded tubes, the CN codes of which are listed in Annex I, during the period of application of this Decision such imports shall be subject to a duty of 30 % in addition to that foreseen in the Interim Agreement.` Article 3 This Decision shall be binding on both the Community and the Slovak Republic which shall take the measures necessary to implement it. This Decision shall enter into force on the date of signature. Done at Bratislava on 28 March 1994. For the Community Salvatore SALERNO For the Slovak Republic Miroslav ADAMI OS